Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, Species A, and Species C (claims 19-21 and 25-28) in the reply filed on 02/01/21 is acknowledged.
3.	Accordingly, claims 19-36 are pending with claims 22-24 and 29-36 withdrawn. Claims 19-21 and 25-28 are examined herein.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupon on an interior part of the reactor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, ref. 118.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	The specification is objected to under 35 U.S.C. 112(a) as failing to provide an enabling disclosure.
Asserted Utility: The claimed invention is a method “of investigating an exothermic reaction process within a reactor” with the elected reactor embodiment disclosed at Fig. 1 and [0017-8]. The exothermic process of the asserted utility is therefore:
[0017] In a typical dry cell exothermic reaction, hydrogen gas is introduced by high pressure, or cycles of high and low pressure over a period of time (e.g., days). At some point, the hydrogen loading reaches a critical point, and a fusion reaction is triggered as the Coulomb barrier between two hydrogen or deuterium nuclei is overcome. These reactions often generate excess or anomalous heat - that is, greater heat output than the energy input into the reactor.
9.	Thermonuclear Fusion vs. Cold Fusion: Thermonuclear fusion systems produce (or attempt to produce) temperatures on the order of those required to initiate fusion.1 In other words, a thermonuclear fusion reactor attempts to provide sufficient energy input to its reactant atomic nuclei to overcome Coulombic repulsion. There are a number of ways to do this. For example, Inertial Confinement Fusion (ICF) uses short, powerful laser pulses to heat and compress fusion fuel to an extremely hot and dense state having sufficient energy to initiate nuclear fusion reactions,2 while a tokamak uses magnetic fields to achieve similar conditions.3 Cold fusion, also known as low-energy nuclear reactions (LENR), attempts to achieve nuclear fusion at temperatures less than those known to provide sufficient energy to achieve fusion reactions. Like thermonuclear fusion, there are various theorized LENR strategies. 
10.	Present Invention is LENR: The present specification makes repeated references to LENR (e.g., [0003-4], [0021], [0027]) and the reactor system of the present invention is based on a known LENR scheme, the discredited "dry LENR" process embodied by Andrea Rossi's "e-Cat" device. Moreover, it 
11.	No Credible Evidence Supporting LENR: Rossi's e-Cat device is a purported nuclear fusion reactor which exposes nickel powder to hydrogen gas at modest pressure (around 2 bar) and temperature (between 150-500°C).4 To date, there exists no independent, peer-reviewed evaluation of the e-Cat device. Nor has there been a credible attempt at explaining the purported nickel phenomenon. 56 Additionally, attempts to independently verify the Rossi device appear to have been met with resistance. 7 A multi-year, multi-disciplinary study (Berlinguette, provided in Appendix A) culminating in a 2019 publication examined this dry LENR scheme (emphasis added): 
Over the course of 16 months, we evaluated contemporary claims of more than 10% excess heat production involving samples of nickel powder and lithium aluminium hydride (LiAlH4). We tested the independent variables of temperature, pressure, sample composition, particle size, surface treatment, and others. To verify the stability of our calorimeters, control experiments were conducted before and after each sample run. We also developed a system identification framework to facilitate modelling the time-dependent heat flows and energy storage processes particular to each calorimetry experiment. However, none of the 420 samples we evaluated provided evidence of excess heat; the COPs measured in our experiments were consistently unity.

A 1989 British effort to obtain LENR (see Cooke, provided in Appendix A) failed: "After three months of around-the-clock work at a cost of over a half a million dollars, the project was terminated on June 15. This program is believed to be one of the most comprehensive worldwide with as many as 30 cells operating at a time and over 100 different experiments performed. The final result of this monumental effort in the words of the official press release was, in none of these experiments was there any evidence of fusion taking place under electrochemical conditions. It should also be added that there was no evidence of excess heat generated by any of their cells" (pp. 5).
In 1991, a US physicist published a review of the early LENR experiments (see Close, provided in Appendix A), characterized as "a personal perspective which is a considered opinion drawn from eighteen months of researches and over a hundred interviews, and built upon my own experiences over twenty years of what constitutes good science" (pp. 3). The author concludes "There is not, nor has there ever been, any evidence for nuclear radiation produced in the cell commensurate with the levels of heat claimed. There is no valid evidence for the production of helium, gamma rays, or neutrons, and the few places that claim to see tritium (though in amounts that are nugatory on the heat scale) tend to be in environments where it is easy to have tritium contamination" (pp. 343, emphasis in original).
A 1993 literature review of LENR (see Huizenga, provided in Appendix A) concludes: "After nearly four years and the expenditure of many tens of millions of dollars worldwide, we still only have unsubstantiated and fragmentary claims of watts of excess heat generated from light and heavy water (and H2 and D2 gases) by some unknown mechanism reported to have a nuclear 
A 2004 review conducted by the Department of Energy (see Report of the Review of Low Energy Nuclear Reactions, Provided in Appendix A) found "the occurrence of low energy nuclear reactions is not conclusively demonstrated by the evidence presented" (pp. 4), echoing the conclusions of a similar study conducted in 1989.
12.	The instant disclosure is therefore insufficient to enable a skilled artisan to make and use the claimed invention. The claimed invention is based on a known LENR scheme that has been discredited. A skilled artisan would be unable to achieve the “exothermic reaction process” of the present invention and therefore would be unable to conduct “a method of investigating” such a process, including a step of “triggering an exothermic reaction.”

Analysis - 35 U.S.C. 101, Utility Requirement 
13.	As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
14.	The asserted utility of the present invention is “investigating an exothermic reaction process” and the specification states that the exothermic reaction process is nuclear fusion ([0017]). 
15.	A skilled artisan would view this asserted utility as incredible based on the following considerations 1) the disclosed invention is a type of LENR; 2) the operation and effects of the present invention are inconsistent with scientific literature; 3) there is no evidence in the specification that the present invention achieves a LENR; and 4) there are no alternative utilities in the closes prior art. These four factors are discussed in depth below. 
16.	1) The present invention is LENR.  The present specification makes repeated references to LENR (e.g., [0003-4], [0021], [0027]) and the reactor system of the present invention is based on a known LENR scheme, the discredited "dry LENR" process embodied by Andrea Rossi's "e-Cat" device. Moreover, it bears no similarity to the thermonuclear fusion systems known to achieve nuclear fusion by inputting sufficient energy to overcome electrostatic repulsion between positively charged nuclei. Accordingly, based on the prevailing scientific community view on LENR (see para. 11 above and the supporting evidence provided in the Appendices), a skilled artisan would doubt that the present invention possesses a credible utility. 
2) The purported results of the present invention are inconsistent with literature. There exists no evidence in the scientific literation that nuclear fusion, i.e., the “exothermic reaction” of the present invention can been achieved with the reactors described in the present disclosure. Such reactors have been extensively evaluated for several decades and the scientific community has concluded that they are incapable of achieving nuclear fusion (see para. 11 above and the supporting evidence provided in the Appendices). 
19.	3) There is no evidence of operability. The present specification does not include any results of “investigating an exothermic reaction process.” There is no description of “comparing one or more properties of the sample coated on the coupon with the one or more properties of the material removed from the reactor.” There is no disclosure of any experimental methodology whatsoever. Rather the specification alludes to analytic methods and theorizes that such experimentation can provide information on the “exothermic reaction” (see [0010], [0020], [0021]). According to MPEP 2107.02(VII), there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs. Evidence will be sufficient if, considered as a whole, it leads a person of ordinary skill in the art to conclude that the asserted utility is more likely than not true. As has been established above in the previous lines of inquiry, the present invention is directed to LENR and the asserted utility of the present invention does not agree with the prevailing view of the mainstream scientific community. Consequently, the evidence that must be provided to establish a credible utility for the present invention must be sufficiently strong to overcome the weight of the mountain of experimental evidence that underpins the conclusion of the scientific community. 
Utilities taught in the closest prior art. The closest prior art is cited on the attached PTO-892. None provide support for a credible utility of the present invention other than LENR. That is, there is no alternative well-established utility for the present invention. 
21.	Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record including the closest prior art.
22.	Cases involving utility rejections of LENR inventions include: In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000) and In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert, denied, 126 S. Ct. 346 (2005).

Claim Rejections - 35 USC § 101
23.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


24.	Claims 19-21 and 25-28 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Based on the analysis above, the disclosed invention is incapable of achieving an “exothermic reaction.” The present invention is, therefore, not useful because one cannot “investigate an exothermic reaction” that cannot occur. 
25.	Claims 19-21 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible specific and substantial utility asserted utility or a well-established utility. 
26.	Claims 19-21 and 25-28 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 112
27.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

28.	Claims 19-21 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed invention is a “method of investigating an exothermic reaction process” and involves the steps of “triggering an exothermic reaction” and “after the exothermic reaction...comparing one or more properties.” The exothermic reaction of the present invention is LENR (see [0017]), and the prior art has Lockwood v. Am. Airlines, Inc., 107F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
29.	Claims 19-21 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. An undue amount of experimentation would be required to achieve the exothermic reaction of the present invention. The specification is devoid of useful information that would allow a skilled artisan to follow the methodology set forth and achieve the purported result of the invention (see analysis above).
30.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The breadth of the claims: Claim 1 recites “triggering an exothermic reaction.” There is no information in the specification as to how such a step is accomplished. There is no information to indicate that the Inventors themselves have achieved this step.  
The nature of the invention: The invention is directed to a type of LENR, which lies outside the realm of working science (see analysis above). MPEP. 2164.05(a).
The state of the prior art: The exothermic reaction claimed by Applicant has not been verified in the scientific literature, and is, in fact, incompatible with it (see analysis above). MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. Even if one was able to assemble anyone who has ever demonstrated any aptitude for nuclear physics together to practice the claimed invention, the attempt most likely would be unsuccessful. MPEP 2164.05(b).
The level of predictability in the art: LENR attempts are unable to produce predictable, reproducible, and meaningful empirical evidence demonstrating positive results. (see evidence provided in Appendices). MPEP 2164.03. 
The amount of direction provided by the inventor: The disclosure provides insufficient guidance by which a skilled artisan could make and use the claimed invention to produce the desired result.  Because the knowledge in the art indicates practicing the present invention would be unsuccessful and there is no predictability in the art of low energy nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. MPEP 2164.03.
The existence of working examples: The specification does not disclose a working example of the claimed invention. The specification does not even provide evidence that the Inventors themselves have practiced the claimed invention. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation. The amount of experimentation necessary to practice the present invention is infinite, because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve the claimed “exothermic reaction.” MPEP 2164.06.

31.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

32.	Claims 19-21 and 25-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
33.	There is insufficient antecedent basis in claim 19 for the recitation “the coupon coated with a sample of the reaction material.” 
34.	Regarding claim 21, the recitation “wherein the reaction material comprises gold foil coated with platinum by sputter deposition” is indefinite in view of the recitation “depositing a reaction material on the interior part of the reactor” in the parent claim. Is the sputter deposition of the dependent claim intended to further limit the “depositing” step of the independent claim? How can the reaction material be both the gold foil and the platinum?
35.	Regarding claim 25, it is unclear how the act of “when the reaction material is placed in the interior wall of the dry cell reactor” can result in coating the coupon with the reaction material? Moreover, the parent claim recites “depositing a reaction material on the interior part of the reactor,” 
36.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
37.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
38.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

40.	Claims 19, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno, US Publication 2016/0155518 in view of either Scanlan et al., US Publication 2009/0096380 or Stringham, WO 95/16995 or Iwamura et al., US Publication 2015/0030115.

42.	Mizuno does not disclose further analysis of the reaction material after the exothermic reaction. Scanlan teaches removing a portion of a reaction material from a reactor after an exothermic reaction and comparing properties of the portion of reaction material with reaction material not subjected to the exothermic reaction (see [0088]). Stringham also teaches removing a portion of a reaction material from a reactor after an exothermic reaction and comparing properties of the portion of reaction material with reaction material not subjected to the exothermic reaction (see “The Palladium Foil Analysis” starting on p. 26 and Table 2). Finally, Iwamura also teaches removing a portion of a reaction material from a reactor after an exothermic reaction and comparing properties of the portion of reaction material with reaction material not subjected to the exothermic reaction (see [0079-86]). 
43.	Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the method of Mizuno with a post exothermic reaction analysis step. Such a 
44.	Regarding claim 20, the modification of Mizuno with the post-reaction analysis taught by Scanlan, Stringham, or Iwamura makes obvious the method of the parent claim. Mizuno further discloses analyzing reaction material properties using scanning electron microscopy ([0057]). Accordingly, in the modification with the post-reaction analysis taught by Scanlan, Stringham, or Iwamura, the post reaction analysis must necessarily also be scanning electron microscopy to allow for comparison with the coupon reaction material sample. 
45.	Regarding claim 25, the modification of Mizuno with the post-reaction analysis taught by Scanlan, Stringham, or Iwamura makes obvious the method of the parent claim. Mizuno further discloses a method wherein the reactor comprises a dry cell reactor (see Fig. 1 and [0028]), the coupon is placed on an interior wall of the dry cell reactor (see 26 in Fig. 1 and 2), and the coupon is coated with the reaction material when the reaction material is placed on the interior wall of the dry cell reactor (see [0057]).
46.	Applicant should note that while Examiner has shown that the claimed invention is obvious over the prior art, the prior art does not enable the claimed inventions for the reasons set forth above.  “Even if a reference discloses an inoperative device, it is prior art for all that it teaches.” Beckman Instruments v.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, “a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.” Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). MPEP § 2121.


Conclusion
47.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
49.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
50.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Thermonuclear_fusion
        2 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        3 https://en.wikipedia.org/wiki/Tokamak
        4 See Application. 12/736,193 (US 2011/0005506 A1). Note, the Abstract in this reference states a temperature range of 150-5000[Symbol font/0xB0]C. This would appear to be a typographical error since the steel containment would melt at 1510[Symbol font/0xB0]C. Examiner notes that this error is not repeated in elsewhere in the specification or the claims. 
        5 See Thieberger, "The Physics of why the e-Cat's Cold Fusion Claims Collapse," pp. 7-8. Provided in e-Cat appendix.
        6 See Aleklett, "Rossi energy catalyst - a big hoax or new physics?" Aleklett's Energy Mix, pp. 2-3. Provided in e-Cat appendix.
        https://aleklett.wordpress.com/2011/04/11/rossi-energy-catalyst-a-big-hoax-or-new-physics/ (last accessed 18 December 2015). Provided in e-Cat appendix.
        7 See "Can Andrea Rossi's Infinite-Energy Black Box Power the World - Or Just Scam It?" Popular Science http://www.popsci.com/science/article/2012-10/andrea-rossis-black-box (last accessed 18 December 2015). Provided in e-Cat appendix.